Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the claims of the plaintiffs were sustained as follows: (1) Bak hop, lotus nuts, sui sit, yuk chuk, wai san, sar sum, lo hon qua, mok qua, and yuen yuk assessed at 35 percent ad valorem under paragraph 775 and paragraph 752, or at 50 percent under paragraph 774 as vegetables or fruits, prepared, or at 10' percent under paragraph 34 as drugs, advanced, stipulated to be the same as the-merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), were held entitled to free entry under paragraph 1669 as crude drugs; (2) wai san, sliced; yuk juk, sliced; and sar sum, sliced, assessed at 35 percent under paragraph 775 as vegetables, prepared, similar to those the subject of Oy Wo Tong Co. v. United States, supra, were held dutiable at 10 percent under paragraph 34 as drugs, advanced; (3) a portion of the merchandise, namely 2%oths-percent thereof by weight, assessed as milled rice at 2cents per pound under paragraph 727, similar to that the subject of Abstract 48704, was held dutiable at five-eighths of 1 cent per pound under said paragraph as broken rice; (4) merchandise assessed at 50 percent under paragraph 774 similar to that passed upon in Abstract 29022 was held dutiable at 35 percent under paragraph 775 as vegetables, prepared or preserved; (5) birds’ nests assessed at 20 percent under paragraph 1558 the same as those the subject of Quong Lee & Co. v. United States (20 C. C. P. A. 192, T. D. 45981) were held dutiable at 10 percent under paragraph. 1558 as nonenumerated unmanufactured articles; (6) birds, prepared or preserved, assessed at 10 cents per pound under paragraph 712, the same as the ducks in. oil passed upon in Wa Chong Co. v. United States (61 Treas. Dec. 1118, T. D. 45695), were held dutiable under said paragraph upon the basis of a weight, excluding that of the oil, the weight of oil in these instances being as noted on the involved invoices by the customs examiner; and (7) merchandise assessed at 20' percent as nonenumerated manufactured articles under paragraph 1558 the same as the sugarcane in Abstract 27793 was held dutiable under paragraph 504 at 75-percent of the rate of duty applicable to manufactured sugar of like polariscopio test, the weight of sugar in the cane and its polarization being as noted on the-invoices by the customs examiner.